JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                   NO. 01-11-01106-CV

                             MICHAEL WEBB, Appellant

                                           V.

                AMERICAN EXPRESS CENTURION BANK, Appellee

Appeal from the County Civil Court at Law No. 4 of Harris County. (Tr. Ct. No. 985259).

      After inspecting the record of the court below, the Court holds that it lacks
subject-matter jurisdiction over this appeal. Accordingly, the Court dismisses the appeal.

      The Court orders that the appellant, Michael Webb, pay all appellate costs.

      The Court orders that this decision be certified below for observance.

Judgment rendered April 7, 2015.

Panel consists of Justices Jennings, Higley, and Huddle.